DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 27 April 2021 have been considered.
Rejections under 35 U.S.C. § 101
Applicant argues that the network model is not abstract under Step 2A, Prong One.  Examiner agrees in part.  Executing the query using a network model is not part of the abstract idea, but is an additional element.  See MPEP 2106.07(a).
Applicant argues that the network model integrates the judicial exception into a practical application under Step 2A, Prong Two.  Examiner respectfully disagrees.  The network model is an instruction to apply the abstract idea on a computer, as the network model is invoked merely as a tool to perform the process.  MPEP 2106.05(f).
Applicant provides no arguments under Step 2B.
Rejections under 35 U.S.C. § 112
The rejection is withdrawn in light of amendment.
Rejections under 35 U.S.C. § 103
Applicant claims that Nelson does not teach a quality identifier for each search result.  Examiner respectfully disagrees.  Nelson teaches displaying a number of accesses (Nelson [0095]), which is a quality identifier under a broadest reasonable interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
The claim(s) recite(s) a certain method of organizing human activity of performing legal research across jurisdictions. Applicant’s specification makes clear that the claims are directed toward this abstract idea (Specification [0004]). Specifically, Applicant states: 
Traditionally, in order to conduct legal research on a particular subject, researchers were required to carefully craft search strategies and apply such strategies to existing court opinions, motions, briefs, transcripts, secondary sources such as treatises or articles, statutes, web pages, etc. Oftentimes, such search strategies would need to be done repeatedly across multiple jurisdictions to compare legal obligations or requirements. Currently, this research is a highly manual process that requires the legal professional to separately research the question in each jurisdiction, locate the correct answer, and capture the answer in a chart or other document for comparison. Oftentimes, this manual process loses certain of the potential refinements that may be uncovered based on the content that has already been identified as relevant. For example, when searching for a legal issue across legal documents in the State of New York, the results that the researcher finds relevant may include relevant concepts that are not part of the original search query, but may be nonetheless helpful in refining future searches.

 From the above disclosure it is clear that the claims are directed toward the human activity of legal research. The limitation directed toward the abstract idea are as follows: 
executing the first search query against a first jurisdictional database (includes Human activity of searching and also mental steps of formulation of a query); 
identifying one or more search results that are responsive to the first search query (Human activity and mental steps);
receiving a selected search result (Human Activity); 

executing the modified search query against a second jurisdictional database (includes Human activity of searching and also mental steps of formulation of a query); and
identifying one or more secondary search results that are responsive to the modified search query (includes Human activity of searching and also mental steps).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the limitations that are not directed toward the abstract idea include receiving a first user search query at a graphical user interface comprising one or more search terms; and executing the queries using a network model, and presenting the one or more secondary search results that are responsive to the modified search query at the graphical user interface. 
The first limitation equates to instructions to implement the abstract idea in a computing environment, or alternatively receiving the query is insignificant extra-solution activity, both of which are insufficient for a finding of a practical application. MPEP 2106.05(f)-(h). 
The network model is an instruction to apply the abstract idea on a computer, as the network model is invoked merely as a tool to perform the process.  MPEP 2106.05(f).
The display limitation is also considered insignificant extra-solution activity that is insufficient to transform the abstract idea into a practical application. MPEP 2106.05(h). 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above the limitations not included in the abstract idea are considered insignificant extra-solution activity and also mere instructions to apply the abstract idea in the computing environment.  The sole disclosure of a “network model” is a reference to See MPEP 2106.07(a), section III.  Furthermore, evidence of the well-understood, routine and conventional nature of the limitations is provided by applicant at [0004] in that these processes are well-known manual activities.
Dependent claims
Repeating the process to provide tertiary claims, as in claims 3-4, 7-8, and 11-12, is itself directed to the identified abstract idea.

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 3-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as obvious over Sharma et al. (US Publication No. 2012/0166425), in view of Miller et al. (US Publication No. 2006/00414607), and in further view of Nelson et al. (US Publication No. 2010/0070265), and Liu et al., (US Publication No. 2018/0052908).

With respect to claim 1, Sharma discloses a computer-implemented method for conducting legal research across multiple jurisdictions comprising: 
receiving a first user search query at a graphical user interface comprising one or more search terms ([0041] and Fig. 2a, disclosing a research tree that begins with a search, i.e. a search is a search query in the GUI and includes search terms such as “Adverse Possession”); 
executing the first search query against a first jurisdictional database comparing one or more legal documents ([0041], disclosing the search queries a document repository, i.e. a first jurisdictional database and see [0038], disclosing multiple databases containing legal documents that can be organized in any manner including jurisdictionally, while noting that “legal documents” as used in the claimed invention is non-patentable descriptive matter); 
identifying one or more search results that are responsive to the first search query ([0041], disclosing titles and links to documents found as a result of the query, and see document nodes);
receiving a selected search result ([0052], disclosing document nodes can be selected by a user, i.e. search results are selected);
generating a modified search query comprising the one or more search terms of the first search query and one or more relevant terms from the selected search result ([0068], disclosing the performance of a secondary search for documents similar to the selected document, note commonality is based on legal topics, core terms, authors, dates and jurisdictions and see [0074], disclosing automatically configuring the search string, and see [0082], disclosing the search may include search terms and filters from all parent nodes i.e. includes the first query); 
executing the modified search query against a second jurisdictional database comparing one or more legal documents ([0075], disclosing the search can be run against a database or document repository and see [0003] and [0038], disclosing explicitly that the system includes jurisdiction data wherein the system can be helpful in finding similar court decisions or law in a target jurisdiction that is different from the initial jurisdiction and see [0038], disclosing multiple databases containing legal documents that can be organized in any manner including jurisdictionally, while noting that “legal documents” as used in the claimed invention is non-patentable descriptive matter); 
identifying one or more secondary search results that are responsive to the modified search query ([0075], disclosing receiving a list of documents matching the modified search string);
presenting the one or more secondary search results that are responsive to the modified search query at the graphical user interface ([0075], disclosing receiving a list of documents matching the modified search string to create a new research tree, i.e. a graphical display, and see [0081]); and
receiving a selected secondary search result (Sharma, [0052], disclosing document nodes can be selected by a user, i.e. search results are selected, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.). 

The examiner is of the opinion that Sharma discloses all of the limitations of the above claim. However, for the sake of expediency and compact prosecution the examiner submits that while Sharma is believed to disclose the separate jurisdiction databases, it may not be explicitly clear. As such, Miller explicitly discloses the ability to split and query multi-jurisdictional databases ([0068], disclosing data to be searched across multiple systems based on jurisdiction, and searching multiple databases based on jurisdiction). 

Sharma and Miller are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the refined search queries of Sharma, to search the multiple databases of Miller, in order to find documents based on jurisdiction. The suggestion/motivation to combine is to provide the most complete results to the user. 

The combination of Sharma and Miller does not explicitly disclose comparing the selected search result to the selected secondary search result; and presenting the comparison of the selected search result to the selected secondary search result at the graphical user interface. 

Nelson discloses comparing the selected search result to the selected secondary search result (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and see [0096]); and presenting the comparison of the selected search result to the disclosing selecting a regulation from a first region and a second region and displaying the comparison, and Fig. 10b, disclosing text and citing references, and see [0096],[0098], and disclosing a quality indicator comprising a number of accesses, see [0095]).

Sharma, Miller, and Nelson are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the result selection of Sharma, to include legal comparisons as taught in Nelson, in order to allow for comparison of regulations across jurisdictions. The suggestion/motivation to combine is to provide quick methods for analyzing and determining compliance between jurisdictions.

The combination of Sharma, Miller, and Nelson does not explicitly disclose executing queries using a network model.

Liu discloses executing queries using a network model ([0063], disclosing using a recurrent neural network to determine results matching an input query).

Sharma and Liu are analogous art because they are in the same field of endeavor, search.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the execution of the first search query and the execution of the second search query of Sharma to use the recurrent neural network of Liu in order to allow for machine learning.  The suggestion/motivation to combine is to provide for better, or more accurate, search results.

Claims 5 and 9 correspond in scope to claim 1 and are similarly rejected. 

With respect to claim 3, Sharma discloses the computer-implemented method of claim 1 further comprising: 
receiving a selected secondary search result ([0052], disclosing document nodes can be selected by a user, i.e. search results are selected, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc. ); 
generating a second modified search query comprising the one or more search terms of the modified search query and one or more relevant terms from the selected secondary search result ([0068], disclosing the performance of a secondary search for documents similar to the selected document, note commonality is based on legal topics, core terms, authors, dates and jurisdictions and see [0074], disclosing automatically configuring the search string, and see [0082], disclosing the search may include search terms and filters from all parent nodes i.e. includes the first query, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.); 
executing the second modified search query against a third jurisdictional database ([0075], disclosing the search can be run against a database or document repository and see [0003] and [0038], disclosing explicitly that the system includes jurisdiction data wherein the system can be helpful in finding similar court decisions or law in a target jurisdiction that is different from the initial jurisdiction and see [0038], disclosing multiple databases that can be organized in any manner including jurisdictionally);
identifying one or more tertiary search results that are responsive to the second modified search query ([0075], disclosing receiving a list of documents matching the modified search string, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.);  and 
disclosing receiving a list of documents matching the modified search string to create a new research tree, i.e. a graphical display, and see [0081]). 
The examiner is of the opinion that Sharma discloses all of the limitations of the above claim. However, for the sake of expediency and compact prosecution the examiner submits that while Sharma is believed to disclose the separate jurisdiction databases, it may not be explicitly clear. As such, Miller explicitly discloses the ability to split and query multi-jurisdictional databases ([0068], disclosing data to be searched across multiple systems based on jurisdiction, and searching multiple databases based on jurisdiction). 
Sharma and Miller are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the refined search queries of Sharma, to search the multiple databases of Miller, in order to find documents based on jurisdiction. The suggestion/motivation to combine is to provide the most complete results to the user. 

Claims 7 and 11 correspond in scope to claim 3 and are similarly rejected. 

With respect to claim 4, Sharma, or the combination of Sharma and Miller discloses the computer-implemented method of claim 3 further comprising: receiving a selected tertiary search result (Sharma, [0052], disclosing document nodes can be selected by a user, i.e. search results are selected, note the process in Sharma can be repeated any number of times, i.e. tertiary, Quadra nary, etc.). The combination does not explicitly disclose comparing the selected search result, the selected secondary search result and the selected tertiary result; and presenting the comparison of the selected search  
Nelson discloses comparing the selected search result, the selected secondary search result and the selected tertiary result (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and see [0096], disclosing this process can include any number of selections); and presenting the comparison of the selected search result, the selected secondary search result and the selected tertiary result at the graphical user interface (Fig. 10a, disclosing selecting a regulation from a first region and a second region and displaying the comparison, and see [0096],[0098]).
Sharma, Miller, and Nelson are analogous art because they are in the same field of endeavor, multi-jurisdictional legal research. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the result selection of Sharma, to include legal comparisons as taught in Nelson, in order to allow for comparison of regulations across jurisdictions. The suggestion/motivation to combine is to provide quick methods for analyzing and determining compliance between jurisdictions.
Note also that these limitations are merely an obvious replication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 8, and 12 correspond in scope to claim 4 and are similarly rejected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM SPIELER/Primary Examiner, Art Unit 2159